Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 recites “…viewed in the axial direction of the drive” in the last line of the claim. It appears the term “shaft” was inadvertently removed; the claims should read “…viewed in the axial direction of the drive shaft”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation "the first direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
the end plate”. The only end plate previously recited is in claims 1 and 2 respectively; However, this end plate is associated with the first bearing and the closing of the first cylinder (see lines 12-14) rather than the second bearing and second cylinder. The drawings disclose two separate end plates (20, 25) for each respective bearing. Correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US PGPub No. 2010/0147013).

Hirayama teaches:

limitations from claim 1, a rotary compressor (100) comprising: a first cylinder (8A); a first piston (13a) that has a cylindrical shape, the first piston being configured to revolve along an inner wall surface of the first cylinder (paragraph 58), and the first piston forming a first compression chamber (14a) configured to compress a fluid between the first piston and the inner wall surface of the 


    PNG
    media_image1.png
    800
    744
    media_image1.png
    Greyscale



limitations from claim 2, a rotary compressor (100) comprising: a first cylinder (8A); a first piston (13a) that has a cylindrical shape, the first piston being configured to revolve along an inner wall surface of the first cylinder (paragraph 58), and the first piston forming a first compression chamber (14a) configured to compress a fluid between the first piston and the inner wall surface of the first cylinder (paragraph 62): and a drive shaft (4) that is rotatable, the drive shaft including a first eccentric portion (4c) that is eccentric in the first direction with respect to a rotational center axis (of shaft 4, seen in FIG. 2a) and to which the first piston (13a) is fitted (see FIG. 1; paragraph 66); a first shaft portion (4a) that is rotatably supported by a first bearing (11) formed on an end plate to close one 

    PNG
    media_image1.png
    800
    744
    media_image1.png
    Greyscale




limitations from claims 3 and 8, wherein the groove (20) is formed in a circumferential part of the inner peripheral surface of the first piston (13a; FIG. 2a);

limitations from claims 4 and 9, further comprising a first blade (16) extending from the first piston (13a) toward the first cylinder (8a), and the first blade partitioning the first compression chamber (14a) into a low-pressure chamber on a suction port side and a high-pressure chamber on a discharge port side 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa (US Patent No. 5,226,797) in view of Hirayama (US PGPub No. 2010/0147013).

Da Costa teaches:

limitations from claims 1 and 2, a rotary compressor (~1) comprising: a first cylinder (4); a first piston (5, 50) that has a cylindrical shape, the first piston being configured to revolve along an inner wall surface of the first cylinder (C. 7 Lines 20-25), and the first piston forming a first compression chamber (see FIG. 1B; C. 


    PNG
    media_image2.png
    344
    693
    media_image2.png
    Greyscale


Da Costa does not teach a circumferential groove on an inner surface of the piston (50);

Hirayama teaches:

limitations from claims 1-2, a rotary compressor (100) comprising: a first cylinder (8B); a first piston (13B) that has a cylindrical shape, the first piston being configured to revolve along an inner wall surface of the first cylinder (paragraph 58), and the first piston forming a first compression chamber (14B) configured to compress a fluid between the first piston and the inner wall surface of the first cylinder (paragraph 62): and a drive shaft (4) that is rotatable, the drive shaft including a first eccentric portion (4d) that is eccentric in the first direction with respect to a rotational center axis (of shaft 4, seen in FIG. 2a-b) and to which the first piston (13B) is fitted (see FIG. 1; paragraph 66); a first shaft portion (4b) that is rotatably supported by a first bearing (12) formed on an end plate to close one end face of the first cylinder (FIG. 1; paragraph 54), and the first shaft portion having a cylindrical shape coaxial with the rotational center axis of the drive shaft (dashed axis line in FIG. 2); and a circumferentially extending groove (20) being formed at an end of the inner peripheral surface of the first piston on the first 


    PNG
    media_image3.png
    643
    428
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a grooved inner surface of the piston in the compressor of Da Costa, as taught by Hirayama, in order to allow for easier assembly during the sliding of the piston over the shaft components (paragraph 90 of Hirayama).



Regarding claims 5 and 10:

Da Costa teaches only a single piston-cylinder assembly;

However, Hirayama teaches

limitations from claims 5 and 10 a second cylinder (8a); and a second piston (13a) that has a cylindrical shape, the second piston configured to revolve along an inner wall surface of the second cylinder, the second piston forming a second compression chamber (14a) for compressing a fluid between the second piston and the inner wall surface of the second cylinder (paragraph 62), wherein the drive shaft (4) further including: a second eccentric portion (4c) that is provided on a side opposite to the first coupling portion (as per the combination with Da Costa which teaches a coupling portion at a bearing side of the eccentric, Hirayama teaches the eccentrics 4c and 4d at opposite ends of the shaft inside the bearings 11-12) of the first eccentric portion (4d) in the axial direction, and the second eccentric portion being eccentric in the second direction opposite to the first direction with respect to the rotational center axis (see FIG. 2B) and to which the second piston (13a; FIG. 1-2) is fitted, a second coupling portion (4e) that couples the first eccentric portion (4d) with the second eccentric portion (4c); and a second shaft portion (4a) that continuously extends from the side of the second eccentric portion (4c) opposite to the second coupling portion (4e) in the axial direction, to which an electric motor (5-6) that drives the drive shaft (4) to rotate is coupled, that is rotationally supported by a second bearing (11) formed on the end plate to close one end face of the second cylinder (see FIG. 1), and that has a cylindrical shape coaxial with the rotational center axis of the drive shaft, and the first shaft portion (4b) being formed to have a smaller diameter than the second shaft portion (4a; see FIG. 1-2);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide multiple piston-cylinder assemblies within the compressor of Da Costa, as taught by Hirayama, in order to increase a compressor output (flow, pressure) to a desired level.





limitations from claims 7 and 12, wherein the drive shaft (4) is configured to satisfy Re2 - e2 < R2, Re2 is the radius of the second eccentric portion, R2 is the radius of the second shaft portion, and e2 is the eccentricity of the second eccentric portion (see FIG. 4c; C. 8 Lines 6-21, the equation Re<Rs+ec is equivalent to Re-ec<Rs; it would have been obvious to apply the same dimension restrictions to a second piston-cylinder assembly in order to achieve the same advantages);





Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa (US Patent No. 5,226,797) in view of Hirayama (US PGPub No. 2010/0147013) as applied to claims 1, 5, 2, and 10, and in further view of Nakai (EP 2770212).

Hirayama teaches:

limitations from claims 6 and 11, further comprising an intermediate end plate (7) that has a middle hole (about shaft portion 4e, see FIG. 1) to allow the drive shaft (4 at 4e) to pass therethrough, that blocks the other end faces of the first cylinder (8b) and the second cylinder (8a) between the first cylinder and the second cylinder, and that slides on the other end faces of the first piston (13b) and the second piston (13a);

Neither Da Costa nor Hirayama teaches eccentrics of differing diameters;



limitations from claims 6 and 11, a compressor (see FIG. 1 and FIG. 3) including a first and second eccentric portion (7a-b), pistons (8a-b), and cylinders (6a-b); wherein the first eccentric portion (7b) having a smaller diameter than the second eccentric portion (7a; FIG. 3; paragraphs 36-39);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide multiple eccentrics of different diameters in the compressor taught by Da Costa, in order to create an efficient, leakage resistant compression assembly (paragraphs 12 and 48 of Nakai).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 9,512,842 teaches a compressor having a grooved piston 26 about an eccentric 33;
US 10233928, US 8206139, US 10273957, and US 10233930 teaches relationships between the dimensions of shaft components (radii and height);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746